 In the Matter Of MAYFLOWER SALES COMPANY, EMPLOYERandF URNI-TURE AND APPLIANCE DRIVERS, WAREHOUSEMEN AND HELPERS UNION,LOCAL 752, AFFILIATED WITH THE A. F. OF L., PETITIONERCase No. 14-RC-217.-Decided June 30,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the wholesale distribution of electri-cal and gas appliances. It maintains a warehouse and, a block and one-half away, a combination of office and display rooms. Employed atthe warehouse are approximately seven warehousemen, six or seven'The unit descriptionin the petitionwas: all warehouse employees,including shippingand receiving clerks,but excluding guards and supervisors as definedin the Act.At thehearing, the Employer movedto dismissthe petitionon the grounds:(1) that the unitdescription in the petition was vagueand inaccurate;and (2)that the petitionshowed theaddressof the officeand display rooms and not the warehousewhere thewarehouse em-ployees worked.The hearingofficer referredthe motion to theBoard.The motion isdeniedThe petition was not correctedby amendment,but the Employer had ample oppor-tunity inprehearing conferenceswith unionrepresentativesto resolve any doubtsor uncer-tainties it might havehad as to theunit sought.Matter of La Salle-Crittenden Press, 72N L R B. 1166;Matter of Ekco ProductsCompany, 72 N.L. R B. 1058,Matter ofDetroitEd4son Company,73 N. L. it. B. 1325.*ChairmanHerzog and Members Murdock and Gray.78 N. L. R. B., No. 10.69798767-48-vol 786 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefrigerationservicemenwho are G.I. trainees,a warehouse manager,a stenographer, and one porter 2At the office and displayrooms arethe regular office employees, salesmen, officers of the Employer, andone porter.The parties are in general agreement that the appropriate unit iscomposed of warehouse employees. The Petitionerseeks to representall those who handle appliances, and would include in the unit theseven warehousemen and the two porters. It specifically wouldexclude the refrigeration servicemen, the warehouse manager, andthe stenographer.The Employer contends that the unit should com-prise allemployees who work in the warehouse. It objects to theinclusion of the porter employed at the office and display rooms.'The record discloses that the porter at the office and display roomsis under the direct supervision of the Employer's office manager.Heis primarily responsible for the cleanliness and maintenance of theoffice and display rooms and performs no work at the warehouse.Weshall exclude the porter at the office and display rooms from the unit.4We shall include in the unit, however, the warehouse porter whose workis confined exclusively to the warehouse.The refrigeration servicemen are G. I. trainees learning the re-frigeration trade.Their work and interests are different from thoseof the warehousemen, and it appears that the Petitioner does not admitsuch servicemen to membership. The record discloses that the stenog-rapher at the warehouse does stenographic work only and does nothandle any of the appliances.We shall exclude the servicemen andthe stenographers from the unit.We find that all warehousemen, including the porter at the Em-ployer's Tenth Street warehouse, but excluding refrigeration service-men and repairmen, the porter at the Employer's office anddisplayrooms, the stenographer at the warehouse, guards, and all supervisorsas defined in the Act, constitute a unit appropriate for thepurposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secret2The record indicates that a receiving and shipping clerk was employed in the ware-house at one time but that this job category has since been eliminatedWe will thereforemake no finding as to the status of a shipping and receiving clerk in the unit.3The Employer asserts that as the petition designated as the unit involved"allware-house employees," the Petitioner should not be permitted to include in the unit anyemployees other than those actually employed in the warehouse and, further,that thePetitioner should includeallemployees working in the warehouse except guards andsupervisors4Matter ofMalliron's,72 N. L. R. B. 69.5Matter of Cash Wholesale Company, Inc.,73 N. L R. B. 699. MAYFLOWER SALES COMPANY71ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Furniture and Appliance Drivers, Warehousemen andHelpersUnion, Local 752, affiliated with the A. F. of L.